      Case 2:20-cv-00376-MJH-MPK Document 17 Filed 06/26/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TODD ANTHONY ROBINSON also known                   )
as Todd Anthony Glover,                            )       Civil Action No. 20-376
                                                   )       District Judge Marilyn Horan/
              Petitioner,                          )       Magistrate Judge Maureen P. Kelly
                                                   )
                      v.                           )
                                                   )
ORLANDO HARPER,                                    )
                                                   )
              Respondent.                          )


                                              ORDER
       AND NOW, this 26th day of June 2020, the Court has received and reviewed Petitioner’s
Motion for Certificate of Appealability (ECF No. 15), dated June 14, 2020. In this Court’s
previous Order adopting the Report and Recommendation and dismissing this matter pre-service,
the Court ordered that “to the extent one is required, a certificate of appealability is denied.”
(ECF Nos. 7, 10). Petitioner has appealed the dismissal of his petition to the Third Circuit Court
of Appeals. (ECF No. 14).
       THEREFORE, in accordance with Federal Rule of Appellate Procedure 22(b), the Court
defers to the jurisdiction of the Court of Appeals, and the Motion for Certificate of Appealability
before this Court is hereby DENIED.


                                                       BY THE COURT:

                                                       /s/Marilyn J. Horan___
                                                       MARILYN J. HORAN
                                                       UNITED STATES DISTRICT JUDGE

cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge


       TODD ANTHONY ROBINSON
       53930
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219
